United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 7, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-11196
                         Summary Calendar



ELLEN M. ORTIZ,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-212
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ellen M. Ortiz appeals the district court’s judgment

affirming the denial of her application for disability insurance

benefits and supplemental security income.     Ortiz contends that

she is entitled to relief because (1) the Administrative Law

Judge (ALJ) should have found her disabled under § 1.05 of the

Listing of Impairments, 20 C.F.R. Pt. 404, Subpt. P., App. 1;

(2) the vocational expert (VE) committed perjury at her 1998

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-11196
                               -2-

administrative hearing; (3) the ALJ’s hypothetical question

to the VE did not include all of her proven impairments; and

(4) the VE failed to identify a significant number of jobs in

the economy which she could perform.

     We AFFIRM, essentially for the reasons stated in the

magistrate judge’s report, which the district court adopted.

See Ortiz v. Barnhart, No. 2:99-CV-0212 (N.D. Tex. Aug. 20,

2002).

     AFFIRMED.